Tsoucalas, Judge:
This Court, having remanded this case to the Department of Commerce, International Trade Administration (“Commerce”) on June 28, 1993, to recalculate plaintiffs’ U.S. inventory carrying costs using the home market short-term interest rate, and Commerce having done so as reported in its remand results dated July 28, 1993, it is hereby
Ordered that the remand results in this case are affirmed, and it is further
Ordered that since all other issues have been decided, this case is dismissed.